                 Case 21-50759-KBO              Doc 12       Filed 07/15/21         Page 1 of 4




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE


In re:                                                       Chapter 11

RS FIT NW LLC,                                               Case No. 20-11568 (KBO)

                           Reorganized Debtor.1


STARR INDEMNITY & LIABILITY
COMPANY,                                                     Judge Karen B. Owens

                           Plaintiff,                        Adversary No. 21-50759

                  v.

24 HOUR FITNESS WORLDWIDE, INC.
AND RS FIT NW LLC,

                           Defendants.



                                        AFFIDAVIT OF SERVICE

       I, Liliya Kulyk, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Reorganized Debtor in the above-captioned
chapter 11 case.

       On July 12, 2021, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served via email on Plaintiff’s Counsel Service List
attached hereto as Exhibit A:

        Certification of Counsel Regarding Order Approving Stipulation Extending Deadline to
         Answer or Otherwise Respond to the Complaint [Docket No. 10]


1
  The Reorganized Debtor in this chapter 11 case, along with the last four digits of the Reorganized Debtor’s federal
tax identification number, as applicable, is RS FIT NW LLC (9372). By order dated March 16, 2021 [Docket No. 7],
the remaining Reorganized Debtors’ chapter 11 cases were closed. The Reorganized Debtors’ corporate headquarters
and service address is 24 Hour Fitness USA, Inc., 1265 Laurel Tree Lane, Carlsbad, CA 92011.
              Case 21-50759-KBO        Doc 12     Filed 07/15/21    Page 2 of 4




Dated: July 15, 2021
                                                          /s/ Liliya Kulyk
                                                          Liliya Kulyk
State of New York
County of New York

Subscribed and sworn (or affirmed) to me on July 15, 2021, by Liliya Kulyk, proved to me on
the bases of satisfactory evidence to be the person who executed this affidavit.

/s/ PAUL PULLO
Notary Public, State of New York
No. 01PU6231078
Qualified in Nassau County
Commission Expires November 15, 2022




                                              2                                     SRF 55110
Case 21-50759-KBO   Doc 12   Filed 07/15/21   Page 3 of 4




                      Exhibit A
                   Case 21-50759-KBO    Doc 12       Filed 07/15/21     Page 4 of 4

                                           Exhibit A
                                  Plaintiff's Counsel Service List
                                         Served via Email

              NAME                        NOTICE NAME                              EMAIL
Fineman Krekstein & Harris, PC    Attn: Deirdre M. Richards          drichards@finemanlawfirm.com
                                  Attn: Susan N.K. Gummow,           sgummow@fgppr.com;
Foran Glennon Palandech Ponzi &   Andrew T. Perry, Shannon M.        aperry@fgppr.com;
Rudloff, PC                       Geier                              sgeier@fgppr.com




                                            Page 1 of 1
